TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 20, 2019



                                     NO. 03-17-00695-CR


                               Sarah Christine Padon, Appellant

                                                v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
  MODIFIED AND, AS MODIFIED, AFFIRMED ON MOTION FOR REHEARING --
                     OPINION BY JUSTICE SMITH




This is an appeal from the judgment of conviction entered by the trial court. The Court’s opinion

and judgment dated July 31, 2019, are withdrawn. Having reviewed the record and the parties’

arguments, the Court holds that there was no error in the court’s judgment requiring reversal.

However, there was error in the judgment that requires correction.         Therefore, the Court

modifies the trial court’s judgment as follows: to reflect that the “Date Judgment Entered” was

September 21, 2017. The judgment, as modified, is affirmed. Because appellant is indigent and

unable to pay costs, no adjudication of costs is made.